— Judgment and order unanimously reversed on the law and facts, with costs, and motion denied. Memorandum: A plenary trial is necessary to resolve factual issues presented involving the conditions under which plaintiff’s guarantee was given to defendant and whether it was only to apply should a third $50,000 loan, never advanced, he made, the extent of the indebtedness of Conelec, Inc., at the time plaintiff made his alleged offer to satisfy the entire indebtedness and the existence of an offer by plaintiff to defendant to satisfy the entire indebtedness of Conelec, Inc. (Appeal from judgment and order of Monroe Special Term granting summary judgment on counterclaim.) Present — Del Vecehio, J. P., Marsh, Witmer, Gabrielli and Cardamone, JJ.